UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6077



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LITTLE TOM CHILDRESS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CR-94-106, CA-00-937)


Submitted:   February 20, 2003         Decided:     February 28, 2003


Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Little Tom Childress, Appellant Pro Se. Ray B. Fitzgerald, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Charlottesville, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Little Tom Childress, a federal prisoner, appeals the district

court’s denial of his request for a certificate of appealability,

which he filed in his effort to appeal the district court’s order

denying relief on his motion filed under 28 U.S.C. § 2255 (2000).

An appeal may not be taken from the final order in a § 2255

proceeding unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1)(2000). Here, the district

court denied a certificate of appealability because Childress

failed to timely file his notice of appeal from the denial of his

§ 2255 motion, despite being given an extension of time to do so.

Because the district court was without authority to further extend

Childress’ appeal time, Fed. R. App. P. 4(a), and because Childress

failed to timely file his notice of appeal, Childress did not

qualify for a certificate of appealability.    See generally Rose v.

Lee, 252 F.3d 676, 684 (4th Cir.), cert. denied, 534 U.S. 941

(2001).   We have reviewed the record and conclude that Childress

failed to make the requisite showing under § 2253, and the district

court properly denied Childress’ request for a certificate of

appealability.   Moreover, to the extent Childress seeks to appeal

the district court’s denial of his § 2255 motion, we are without

jurisdiction to consider the appeal absent a timely notice of

appeal.   Fed. R. App. P. 4(a).   Accordingly, we deny a certificate

of appealability and dismiss the appeal.      We dispense with oral


                                  2
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                        DISMISSED




                                3